Exhibit 10.1

 

[image_001.jpg]

 

License Agreement

 

The Term Sheet below and the terms and conditions contained in the attached
Exhibit “A” shall collectively constitute the “License Agreement” between the
parties.  To the extent that terms contained in the below Term Sheet conflict
with any provisions in the attached Exhibit “A”, the terms contained in this
Term Sheet shall control and supercede any such conflicting provisions.  For
avoidance of doubt, this License Agreement hereby voids and supercedes the
previous Term Sheet that was executed as of October 21, 2015.

 

Parties:

Universal Music Corp. (“Publisher”)

 

VNUE Inc.(“Licensee”)

Service: Shall mean the service owned, controlled and operated by Licensee
specifically in accordance with the descriptions contained herein, and solely
branded under the name VNUE (without the ability to “white-label” the Service to
third parties) that enables End Users to purchase Longform Concert Products for
personal and private use via the Company Site, the Company App, Authorized
Retail Vendors or embeddable frame on a third party website.  It being
understood that VNUE will build, offer and support a content management system
that will allow Publisher to track and monitor which Longform Concert Products
embody approved Publisher Compositions and the corresponding sales data for each
such product. Business Model and Price points

Service will be available via a free-to-download application and or via
embeddable app/widget on third party platforms. End Users can purchase
individual Longform Concert Products, with a rough range of pricepoints as
follows:

 * Audio-only Longform Concert Products - ~$4.99 - $9.99
 * Audio-visual Longform Concert Products - ~$9.99 - $24.99



It is expressly understood that some Longform Concert Products might be offered
free to end user and subsidized by a third party corporate sponsor. Licensee
will review those instances with Publisher on a case by cases basis. Any such
sponsorship shall not directly or indirectly imply an endorsement from
Publisher, Publisher Composition, songwriter or Publisher’s other clients.

 

In the event Licensee chooses to amend the anticipated retail pricepoints beyond
a limited promotional term, Licensee shall communicate same to Publisher in
writing. Should Licensee otherwise alter the business model (eg. Add
subscription offering, discontinue sales audio-only products, etc.), Licensee
must obtain approval from publisher in writing at least 15 days prior to
commercial launch of new or altered business model.

Effective Date September 8, 2015 Term The term of this Agreement shall commence
on the Effective Date and shall expire two (2) years therefrom. Territory United
States, its territories and possessions Grant of Rights Subject to the terms and
conditions of this Agreement and all Exhibits and Schedules, Publisher hereby
grants to Licensee, on a non-exclusive, non-transferable, non-sublicenseable
basis, during the Term and within the Territory, the right to do the following,
solely as required to operate the Service: (i) create Longform Concert Products
which embody Publisher Compositions, (ii) keep server copies of the Longform
Concert Products on Licensee owned or controlled servers, (iii) create a
database of Longform Concert Products which are accessible by End Users via the
Company App, (iv) sell, vend and distribute Longform Concert Products via the
Company App, and other Authorized Retail Vendors by means of downloading of each
product in its entirety to End Users’ devices, and (v) exhibit promotional
clips, not to exceed :30 per Publisher Composition embodied in Longform Concert
Products, via the Company App, and other Authorized Retail Vendors by means of
real-time streaming while End User maintains a live network connection.

 



 

 

 

 

Minimum Guarantee (“MG”)
 * $50,000.00 for Period 1, which shall commence as of the Effective Date and
   extend until the end of the day one (1) year following the Effective Date.
   Payment of Period 1 amount is due within 10 days of execution.
 * $50,000.00 for Period 2, which shall commence upon the expiry of Period 1 and
   extend until the end of the day one (1) year following the commencement of
   Period 1. Period 2 amount is due no later than commencement of Period 2.

All MG sums are non-refundable, non-returnable, and are recoupable solely
against royalties generated in the applicable Period.

Royalty Rates

Licensee shall pay Publisher directly for any Publisher Compositions embodied in
any and all Longform Concert Products distributed through the Service, as
follows:

 * Audio-only Longform Concert Products: Statutory mechanical rate.
 * Audio-visual Longform Concert Products: Greater of (a) 25% of retail, subject
   to Publisher’s Pro-Rata Share, or (b) $0.12 per composition

Most Favored Nations (MFN) All financial terms herein shall be no less favorable
than any other licensor of copyrightable material used in the Service.
Accounting & Reporting Terms Licensee or Authorized Service Provider shall
account to Publisher on a quarterly basis.  Each accounting statement is due no
later than forty-five days after the end of a given calendar quarter. Catalog
Availability Publisher’s full catalog  excluding (a) works from Restricted
Writers, (b) works in our production music catalog, and (c) works owned or
administered by Capitol Christian Music Group. Authorized Service Provider:
Slingshot, a division of The Harry Fox Agency Sandboxing All content must remain
contained within the Service’s ecosystem.  For avoidance of doubt, content
cannot be accessible by third party software or exportable to third party
hardware or servers. For avoidance of doubt this expressly excludes any
whitelabeling or Application Programming Interface (API) rights. Branding In the
event that Licensee, its parent or affiliates, change or add business units
(i.e. d/b/a), a formal written notice must be sent to UMPG disclosing same.
Notices:

Universal Music Publishing Group:

 

Sr. VP and Head of Business and Legal Affairs/ Business Development

2100 Colorado Ave.

Santa Monica, CA 90404

 

Licensee:

VNUE, Inc.

104 West 29th Street

11th Floor

New York, NY 10001

 

matthew@vnue.com

 

UNIVERSAL MUSIC CORP. VNUE, INC.

By:
/s/                                                                             
Name: David Kokakis

 

Title: Senior VP Head of Legal and Business Affairs/Business Development



 

Date Fully Executed: November 2, 2015

 

By: /s/                                                                        
Name:  Matthew Carona
Title:  CEO

 

 



 